*590ON REHEARING.
McCLELLAN, J. —
In paragraph 2 of the foregoing opinion this expression occurs: “The Legislature has, as to the municipal office in question, an unrestricted discretion as to what shall be the qualifications for such office.”
One of the counsel filing a brief for the appellant has seized upon the word “unrestricted” in that sentence, and from that as a premise has asserted that this court must, if it adheres to its views as expressed in the foregoing opinion, hold to be valid an imagined legislative act that might base qualifications for municipal offices or officers upon fanciful, if not absurd, grounds. To that character of argument response may be made in the language employed by this court, in reply to a like argument, in Dorman’s Case, 34 Ala. 245: “But it is sufficient to say that the General Assembly has not, in fact, done what it is suggested it may hereafter do. We are here to decide actual, not possible, cases. All that we can or ought to do is to determine whether this particular laAv is constitutional. We are certainly not prepared to hold that a Legislature shall not exercise a constitutional power to any extent, because some succeeding General Assembly may exercise it beyond the proper limit. That would be to say that a lawful power must not be used at all, because it may be abused.”
In the Finklea Farrish Case, 160 Ala. 230, 49 South. 366, it was expressly ruled that, except as restrained by section 60 of the Constitution of 1901, the establishment of general qualifications for office was left “to the discretion and determination of the Legislature,” and that sound expression of constitutional rule then, and it now, consists, absolutely, with this statement of com*591pletely accepted rule in that decision, at page 235 of 160 Ala. at page 367 of 49 South.: “But this court has for long stood by the doctrine that the Constitution is not the source of legislative power, and there are no limits to the legislative power of the state government save such as are written upon the pages of its Constitution.”
Certainly the court should not and will not be drawn into the attitude of anticipating or presuming that the Legislature will, in the future, undertake to enact any law in conflict with the Constitution. A proper respect on the part of this court for that department forbids any such assumption, much less an anticipation that that department will assume to give utter absurdities the form of law.
The matter of being a candidate for municipal office is not a vested right. It is a-privilege only, that may be affected by prescribing qualifications for eligibility to hold that municipal office. Aptly pertinent, by way of perfect analogy, to this matter, it was said in Washington’ Case, 75 Ala. 584, 51 Am. Rep. 479, after pointing out that the ballot was a privilege only, not an “absolute or natural right” (thus distinguishing, as was therein done, Ex parte Garland & Cummings v. Missouri) : “It is well settled, therefore, under our form of government, that the right [to vote] is one conferred by Constitutions and statutes, and is the subject of exclusive regulation by the state, limited only by the provisions of the fifteenth amendment to the Federal Constitution, which prohibits any discrimination on account of ‘race, color, or previous condition of servitude.’ * * The states having the power to' confer or to withhold the right, in such manner as the people may deem best for their welfare, it necessarily follows that they may confer it upon such conditions or qualifica*592tions as they may see fit, subject only to the limitation above mentioned.”
This being true as to- the privilege of the ballot, and the matter of candidacy for municipal. office certainly occupying no- higher sanctity or dignity, and the Constitution not prescribing or containing any exclusive limitation applicable to- this municipal office, it is obvious that the Legislature has a discretion, in respect of qualifications for municipal office, which section 11 of the act under review does not offend.
The briefs for the applicant have been carefully read and considered. The conclusion remains as before. Hence the rehearing is denied.
Anderson, C. J., and Gardner and Thomas, JJ., concur.